29 So.3d 1164 (2010)
STATE of Florida, Appellant,
v.
Gregory SPILLER, Appellee.
No. 4D08-4071.
District Court of Appeal of Florida, Fourth District.
March 3, 2010.
*1165 Bill McCollum, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellant.
Carey Haughwout, Public Defender, and John Pauly, Assistant Public Defender, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Nelson v. State, 16 So.3d 286 (Fla. 4th DCA 2009).
GROSS, C.J., MAY and CIKLIN, JJ., concur.